                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

              Plaintiff,

      v.                                          Case No. 18-CR-130

BRET NAGGS,

              Defendant.



                              NOTICE OF APPERANCE


      Please take notice that Bret Naggs appears by counsel, Justin J. Dreikosen,

Biskupic & Jacobs S.C.


      Dated this 4th day of January, 2021.



                                             BISKUPIC & JACOBS, S.C.

                                             By: /s/ Justin J. Dreikosen
                                             Justin J. Dreikosen, SBN 1094426
                                             Biskupic & Jacobs, S.C.
                                             1045 West Glen Oaks Lane, Suite 106
                                             Mequon, WI 53092
                                             jdreikosen@biskupicjacobs.com
                                             Office: 262-241-0033
                                             Fax: 866-700-7640




           Case 2:18-cr-00130-LA Filed 01/04/21 Page 1 of 1 Document 194
